Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji et al. (JPH11277890 A).
Claims 1 and 5:  Yuji teaches a recording paper for a thermal transfer recording [0001] comprising an ink receiving layer, a metal foil, an adhesive resin layer, a support and heat-adhesive layer in the order thereof [0014], wherein the recording paper is laminated onto a synthetic resin sheet ([0058], line 13).  The recording paper meets the claimed thermal transfer image receiving sheet, the ink receiving layer meets the claimed receiving layer, the metal foil meets the claimed metal containing layer, the adhesive resin layer meets the claimed front substrate, the support meets the claimed porous layer, and the synthetic resin sheet meets the claimed rear substrate.  Yuji teaches the substrate can be a synthetic paper made by imitating synthetic fiber [0041].
With respect to the claimed thermal conductivity, Martens hardness {instant claim 5} and 45° specular gloss, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the thermal conductivity, Martens hardness and 45° specular gloss of the recording paper, and the motivation would be to control heat transfer, to control scratch resistance, and to control glossiness of the recording paper.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji et al. (JPH11277890 A) as applied to claim 1 above, and further in view of Tanaka et al. (EP 1 702 761 A1).
Yuji teaches the claimed invention as set forth above.
Claims 2 and 3:  Yuji does not teach the support is made of polypropylene or polyethylene terephthalate (PET).  However, Tanaka teaches a film for a thermal transfer recording comprising a core layer (A layer) made of polypropylene resin {instant claim 2}, and has voids (abstract), wherein the thickness of the film is 20-60 µm {instant claim 3} ([0136], [0111] and [0122]).  Yuji and Tanaka are analogous art because they are from the same field of endeavor that is the thermal transfer art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the porous film of Tanaka with the invention of Yuji, and the motivation for combining would be, as Tanaka suggested, to provide high cushion factor and excellent crease resistance (abstract).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji et al. (JPH11277890 A) as applied to claim 1 above, and further in view of Tomita et al. (US 2008/0152875 A1).
Yuji teaches the claimed invention as set forth above.
Claim 4:  Yuji teaches the thickness of the metal layer does not need to be limited [0042]; however, Tomita teaches a transfer foil for a thermal transfer [0108] comprising a reflective layer made of a thin metal film, wherein the film is formed by a vapor deposition method ([0088], [0089] and [0090]).  Yuji and Tomita are analogous art because they are from the same field of endeavor that is the thermal transfer art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the thin metal film of Tomita with the invention of Yuji, and the motivation would be, as Tomita suggested, to reduce cracking and enhance reflection effect [0090].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji et al. (JPH11277890 A) as applied to claim 1 above, and further in view of Perry et al. (US 2003/0211273 A1).
Yuji teaches the claimed invention as set forth above.
Claim 6:  Yuji teaches painting (printing) onto the ink receiving layer ([0053], line 7) but does not teach applying a protective layer on the ink receiving layer.  However, Perry teaches providing a protective film onto a printed label after printing on the label using a thermal transfer ribbon material [0019].  Yuji and Perry are analogous art because they are from the same field of endeavor that is the thermal transfer art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the protective film of Perry with the invention of Yuji, and the motivation for combining would be, as Perry suggested, to maximize protection of the printed label [0019].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
December 14, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785